Chase, Ch. J.
delivered the opinion of the court. The court dissent from the opinions of the county court as expressed in the several hills of exceptions taken in this case.
On the first bill of exceptions, the court are of opinion, that the proceedings of the commissioners of bankruptcy are not legally admissible as evidence in this case, to prove the act of bankruptcy committed by Aquila Brown — the proceedings being res inter alios acta, and not evidence according to the principles of the common law, and not made evidence by the laws of the United States, whifch relate to *19this subject. The opinion, therefore, of the court below cn this bill of exceptions is erroneous.
On the second bill of exceptions, the court are of opinion, that the opinion of the court below is erroneous, this court being of opinion, that it appears by the proof stated in the case that the lessors of the plaintiff below had no title at the time of the demise laid in the declaration of ejectment, but that their title, if they had any, accrued subsequently to that time.
An ejectment is an action to try the right qf possession to the land in controversy. The lease, entry and ouster, laid in the declaration, are fictitious, and substituted ip the place of a real lease, actual entry and ouster. The time of the demise is matter qf substance, and not form., and the plaintiff must show a title in his lessors anterior to the time of the demise, because without such title they could not make a real lease.
In an action for the mesne profits, the plaintiff can recover profits from the time of the demise, without showing title, the defendant being concluded by itj but if he claims profits prior to the time qf the demise, the defendant ma,y controvert his title.
The court will allow the plaintiff to, amend his declaration at any time before verdict, by changing the time of the demise, for the attainment of justice, on such terms as will impose no hardships on the defendant.
That clause of the act of last session, (Nov. 1809,. eft. 153, s. %) which lias been referred to, does pot extend to matters of substance, but to form.
It appearing on the record that the lessors of the plain-, tiff had no title to the land in question, at the time of the demise, the judgment must be reversed.
On the third bill of exceptions, the court are of opinion, that according to. the whole proof stated in the case, the plaintiff has no right to recover, there being no title deduced from the patentee of ¿Ain's Lot to John Eager Howard, and there being no possession proved in Jlquila Brown, and those under whom he claims,, sufficient to entitle the plaintiff to recover in ejectment without showing title.
7V$GM#KT BEYEKSEP*